September 18, 2013 VIA EDGAR Securities and Exchange Commission treet, NE Washington, DC 20549 Re:JNLNY Separate Account I (Perspective II) File Nos. 333-183046 and 811-08401 Dear Commissioners: Pursuant to Rule 497(j) under the Securities Act of 1933 and for the above registrant and offering of securities, we certify that the forms of the prospectus supplements that would have been filed under paragraph (c) do not differ from those contained in the most recent post-effective amendment; and that the text of the most recent post-effective amendment was filed electronically.This filing is for the supplements to the first of two prospectuses for this offering of securities. Please call me at (517) 367-3872 if you have any questions. Yours truly, /s/ FRANK J. JULIAN Frank J. Julian Assistant Vice President, Legal
